
	
		I
		111th CONGRESS
		1st Session
		H. R. 1630
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Radiation Exposure Compensation Act to
		  include the Territory of Guam in the list of affected areas with respect to
		  which claims relating to atmospheric nuclear testing shall be allowed, and for
		  other purposes.
	
	
		1.Definition of affected area
			 to include additional downwind area exposed to ionizing radiation (nuclear
			 fallout)Section 4(b)(1) of
			 the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is
			 amended—
			(1)by striking
			 and at the end of subparagraph (B); and
			(2)by adding at the
			 end the following:
				
					(D)the Territory of
				Guam;
				and
					.
			2.FindingsCongress finds the following:
			(1)The United States
			 conducted testing of atomic nuclear weapons on Enewetak and Bikini Atolls in
			 the Marshall Islands, from 1946 to 1962. A total of sixty-seven (67) atomic and
			 thermonuclear bombs were detonated which resulted in fallout across a wide area
			 in the Pacific.
			(2)The Atomic Energy
			 Commission detonated sixty-seven (67) nuclear devices with a total yield of one
			 hundred eight thousand four hundred ninety-two point two (108,492.2) kilotons
			 in or around the Marshall Islands.
			(3)There were at
			 least ten (10) detonations that had a yield necessary of five (5) to ten (10)
			 megatons to project material from the center of the explosion to the height of
			 between twelve (12) to fifty-five (55) miles into the jet-stream.
			(4)On
			 October 31, 1952 (GMT), the first true H-Bomb, Ivy Mike was detonated at
			 Elugelab (Flora) Island, Enewetak Atoll. The 10.4 megaton device
			 was the fourth largest device ever tested by the United States. The mushroom
			 cloud climbed to 57,000 feet in only 90 seconds entering the stratosphere. One
			 minute later it reached 108,000 feet, eventually stabilizing at a ceiling of
			 120,000 feet. Half an hour after the test, the mushroom stretched sixty (60)
			 miles across, with the base of the mushroom head joining the stem at 45,000
			 feet.
			(5)On
			 April 27, 2005, the National Research Council of the National Academies
			 submitted to Congress a report on the Assessment of the Scientific Information
			 for the Radiation Exposure Screening and Education Program.
			(6)The National
			 Research Council stated in their report on ADDITIONAL POPULATIONS
			 ENVIRONMENTALLY AT RISK FOR RADIATION EXPOSURE, Nuclear Testing:
			 Downwinders and Onsite Participants, that the Committee to Assess the
			 Scientific Information for the Radiation Exposure Screening and Education
			 Program reviewed the locations where nuclear-weapons tests were performed, and
			 that The current RECA downwinder population is concentrated in the area
			 around the NTS, and the 1997 NCI 131 I report (NCI, 1997) dealt with emissions
			 from the NTS. In RECA, Congress found that fallout from atmospheric nuclear
			 tests exposed people to radiation that is presumed to have caused an excess of
			 cancer and that this risk was borne by these people to serve the national
			 security interests of the United States. The United States has conducted
			 nuclear-weapons tests in areas other than NTS, and populations exposed to
			 fallout from these tests may also be considered as possible candidates for RECA
			 compensation, if Congress so chooses. The tests in question include the Trinity
			 test near Alamogordo, New Mexico, and the Pacific tests. Onsite participants in
			 the tests are already included under RECA, but RECA coverage may be extended to
			 the downwinder populations in those areas. Over the last several years, there
			 has been a concern about the health effects associated with radioactive fallout
			 that reached Guam during the testing of nuclear weapons in Micronesia. The
			 Pacific Association for Radiation Survivors was formed. In 2002, a blue ribbon
			 panel, authorized by the Government of Guam, submitted the Committee Action
			 Report on Radioactive Contamination in Guam between 1946 and
			 1958..
			(7)The National
			 Research Council's assessment and recommendation for Guam is stated on page 200
			 of the Assessment of the Scientific Information for the Radiation
			 Exposure Screening and Education Program, which reads:
			 Conclusions. As a result of its analysis, the committee concludes that
			 Guam did receive measurable fallout from atmospheric testing of nuclear weapons
			 in the Pacific. Residents of Guam during that period should be eligible for
			 compensation under RECA in a way similar to that of persons considered to be
			 downwinders..
			(8)In 1974, the
			 Laboratory of Radiation Ecology began a program to determine the radionuclides
			 found in food, plants, animals, and soils of the Central Pacific. As part of
			 this program, the study was undertaken to determine the radionuclides found in
			 common foods and soils in Guam. All samples were analyzed for gamma-emitting
			 radionuclides while some were also analyzed for Strontium 90 or Plutonium
			 239,240. Cesium 137,210 PB and 235 U were also on the soil on Guam.
			 Plants; Most values of 137 Cs were less than 1 pCi/g, but a value of
			 18. pCi/g was measured in the edible portion of a pandanus fruit from Guam. The
			 inedible portion of this fruit also had a high 137 Cs value,
			 16 pCi/g..
			3.Eligibility to
			 file a claim based on presence during period of testing
			(a)Claims relating
			 to leukemiaSection 4(a)(1)(A)(i) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended—
				(1)in subclauses (I)
			 and (II), by inserting described in subparagraph (A), (B), or (C) of
			 subsection (b)(1) after affected area;
				(2)in subclause
			 (II)—
					(A)by striking
			 in the before affected area and inserting
			 in an; and
					(B)by striking
			 or at the end;
					(3)by redesignating
			 subclause (III) as subclause (V); and
				(4)by inserting after
			 subclause (II) the following:
					
						(III)was physically
				present in the affected area described in subsection (b)(1)(D) for a period of
				at least 1 year during the period beginning on June 30, 1946, and ending on
				November 30, 1974;
						(IV)was physically
				present in the affected area described in subsection (b)(1)(D) for the period
				beginning on June 30, 1946, and ending on November 30,
				1974;
						.
				(b)Claims relating
			 to specified diseasesSection 4(a)(2) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended—
				(1)in subparagraphs
			 (A) and (B)—
					(A)by striking
			 in the before affected area and inserting
			 in an; and
					(B)by inserting
			 described in subparagraph (A), (B), or (C) of subsection (b)(1)
			 after affected area;
					(2)in subparagraph
			 (B), by striking or at the end;
				(3)by redesignating
			 subparagraph (C) as subparagraph (E); and
				(4)by inserting after
			 subparagraph (B) the following:
					
						(C)was physically
				present in the affected area described in subsection (b)(1)(D) for a period of
				at least 2 years during the period beginning on June 30, 1946, and ending on
				November 30, 1974.
						(D)was physically
				present in the affected area described in subsection (b)(1)(D) for the period
				beginning on June 30, 1946, and ending on November 30,
				1974.
						.
				4.Amendments to
			 RECA
			(a)Additional
			 reliefSection 4 of the Radiation Exposure Compensation Act (42
			 U.S.C. 2210 note) is amended by adding at the end the following:
				
					(c)Additional
				relief
						(1)Other
				areas
							(A)In
				generalAn individual who resided in the Territory of Guam not
				covered under subsection (b)(1)(D) during the time period described in
				subsection (a)(1)(A)(i) may apply for compensation under this Act.
							(B)ProcedureThe
				National Cancer Institute, in collaboration with the Centers for Disease
				Control and Prevention, shall evaluate whether an individual submitting an
				application under subparagraph (A) is eligible for compensation under this Act
				on a case-by-case basis.
							(2)Other
				expensesAn individual who is eligible for compensation under
				subsection (b)(1)(D) or paragraph (1) shall also receive compensation from the
				Fund for the costs of screening, complications of screening, follow-up
				referrals, work-up diagnosis, and treatment related to the specific disease
				contracted by the
				individual.
						.
			5.Education
			 programThe Health Resources
			 and Services Administration shall conduct an enhanced program of education and
			 communication about the health risks posed by ionizing radiation exposure from
			 fallout from the United States nuclear-weapons testing.
		
